COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-01-173-CV





DOROTHY L. MORELAND	APPELLANT



V.



WELDON S. WELLS	APPELLEE

----------

FROM THE 96
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

CORRECTED MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
(footnote: 2) 

----------

On October 14, 2002, this case was stayed and treated as a closed case for administrative purposes because a petition for bankruptcy had been filed by Dorothy L. Moreland on October 10, 2002, in the United States Bankruptcy Court, Northern District of Texas, Cause No. 02-47882 DML.  On January 6, 2004, appellant filed a “Motion To Reinstate Appeal Stayed By Bankruptcy And Motion To Dismiss Appeal.”
 

Appellant’s motions are granted.  The appeal is ordered reinstated and is hereby 
dismissed.  
See 
T
EX.
 R. A
PP.
 P. 8.3(a),  42.1(a)(1)
, 43.2(f).
 

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM	



PANEL A:	DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: April 29, 2004































FOOTNOTES
1:See
 
Tex. R. App
. P. 47.4.


2:See 
Tex. R. App
. P. 19.3(a).